Citation Nr: 1219870	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction of a 60 percent rating for bilateral pleural plaques due to asbestos exposure to a noncompensable (0 percent) rating effective April 1, 2008, was proper. 

2.  Entitlement to a compensable rating for bilateral pleural plaques due to asbestos exposure for the period since April 1, 2008. 

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as secondary to bilateral pleural plaques due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is of record.  In February 2009, the Board denied the following: a rating in excess of 60 percent for bilateral pleural plaques due to asbestos exposure for the period prior to April 1, 2008; a compensable rating for bilateral pleural plaques due to asbestos exposure for the period since April 1, 2008; service connection for COPD, including as secondary to bilateral pleural plaques due to asbestos exposure; and restoration of a 60 percent rating for bilateral pleural plaques due to asbestos exposure.  

The Veteran thereafter appealed the latter three issues to the Veterans Claims Court.  In a February 2011 Memorandum Decision, the Court set aside the Board's February 2009 decision insofar as it concerned the appropriate disability ratings for the Veteran's lung condition after April 1, 2008, and the claim for secondary service connection for COPD.  The case was remanded for further proceedings consistent with the opinion.  The matters have been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 2007, the RO assigned a 60 percent rating for the Veteran's bilateral pleural plaques due to asbestos exposure based on a February 2007 VA examination report.

2.  Following an April 2007 VA examination, which determined that there was no functional impairment due to service-connected bilateral pleural plaques and that pulmonary symptoms were due to cardiomyopathy and COPD, the RO proposed to reduce the rating from 60 percent to 0 percent.  The reduced rating went into effect on April 1, 2008.  

3.  Since April 1, 2008, no functional impairment has been medically attributed to the Veteran's service-connected bilateral pleural plaques due to asbestos exposure. 

4.  There is no probative medical evidence of record establishing an etiological relationship between COPD and service, to include presumed exposure to asbestos, or to the service-connected bilateral pleural plaques due to asbestos exposure.  


CONCLUSIONS OF LAW

1.  The reduction of a 60 percent rating for bilateral pleural plaques due to asbestos exposure to a noncompensable (0 percent) rating effective April 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code (DC) 6833 (2011). 

2.  For the period since April 1, 2008, the criteria for a compensable rating for pleural plaques due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 6833 (2011). 

3.  COPD, to include as secondary to bilateral pleural plaques due to asbestos exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran filed a claim for emphysema secondary to asbestosis exposure in July 2001.  In June 2002, he underwent a VA examination.  The claims folder was not available for review at that time.  

The Veteran reported a history of emphysema for the last 15 to 20 years and complained of shortness of breath on climbing two to three staircases and walking a mile.  He denied taking any medication and reported smoking one pack per day for the past 50 years.  He complained of cough and clear expectoration, especially in the early morning, but denied hemoptysis.  He reflected undergoing surgery and x-ray and being told that he had asbestosis of the lung.  

A CT scan revealed diffused calcified pleural plaques consistent with asbestos exposure.  The chest x-ray showed bilateral pleural plaques consistent with asbestos exposure and hyperinflation and flattening of the diaphragms consistent with COPD.  PFT showed mild obstructive changes.  The Veteran was diagnosed with COPD.  The examiner also noted that for asbestosis, a diagnosis would be given after reviewing the x-ray and CT scan report.  

The Board notes that it does not appear any addendum report was obtained by the RO or provided by the VA examiner.  The Board also notes that despite the Veteran's report that he had already been diagnosed with asbestosis, the VA examiner did not diagnose him with asbestosis.  

Based on the VA examination report, the RO conceded that the Veteran had been exposed to asbestos during service and granted service connection for asbestosis.  A noncompensable evaluation pursuant to DC 6833, effective July 18, 2001, was established based on the results of PFT.  

The Board notes at this juncture that the RO reported that the June 2002 VA examination showed a diagnosis of asbestosis, but that this is not supported by the record.  Rather, the VA examiner indicated that a diagnosis of asbestosis would be made after review of the x-ray and CT scan, which the Board again notes does not appear to have been accomplished.  

The Veteran thereafter filed a notice of disagreement as to the rating and also submitted private medical records in support of his increased rating claim.  In pertinent part, a private April 2002 chest x-ray showed hyperexpanded lung fields with flattening of the hemidiaghragms suggesting underlying emphysematous changes.  It was also noted that there were hazy densities noted in the lateral aspect of both mid hemithoraces, most likely representing pleural plaques.  There were no focal infiltrates or pleural effusions.  The impression was COPD; no focal infiltrates; and suggestion of underlying pleural plaques bilaterally.  Without prior films for comparison, follow-up chest CT was recommended.  

The Veteran also submitted private April 2002 PFT which concluded that although there was airway obstruction and a diffusion defect suggesting emphysema, the absence of overinflation was inconsistent with that diagnosis.  It was also noted in the conclusion that the response to bronchodilators indicated a reversible component and, in view of the severity of the diffusion defect, studies with exercise would be helpful to evaluate the present of hypoxemia.  The pulmonary function diagnosis was moderate obstructive airways disease - reversible; and moderately severe diffusion defect.  

In November 2002, the Veteran underwent another VA examination.  The claims folder was once again not available for review.  The examiner noted that the Veteran was making a claim for asbestosis and that he reported being initially diagnosed with asbestosis in the early 1990s, at which time he had a magnetic resonance imaging (MRI) and was told that he had some asbestosis.  He also reported being followed by a pulmonologist who performed a CT scan of the chest approximately one year prior and being told that he had COPD as well as asbestosis.  

The Veteran complained of occasional productive cough with whitish phlegm, usually in the morning hours, and occasional wheezing.  He denied taking any medication for his lung condition but acknowledged that he was still smoking.  It was noted that he smoked approximately one pack per day and had been doing so for the past 50 years.  He also reported shortness of breath on exertion.  

The examiner reported that chest examination revealed no barrel-shaped deformities and no accessory muscle use.  Breath sounds were clear bilaterally and there were no rales or rhonchi.  The examiner also reported the findings of PFTs conducted during the June 2002 VA examination.  

Following examination, the Veteran was diagnosed with mild obstructive lung disease.  The examiner indicated that s/he was awaiting the results of a chest CT scan to comment on asbestosis in his lungs and that since the CT scan was not received, s/he could not comment on the presence of asbestosis.  The Board again notes that despite his report that he had already been diagnosed with asbestosis, the VA examiner did not diagnose him with asbestosis.  

In January 2003, the RO issued a deferred rating decision, in which it was noted that the August 2002 rating decision had granted service connection for asbestosis, but that a confirmed diagnosis of asbestosis was not in the claims folder.  The RO determined that the claims folder needed to be sent back to the examiner who performed the November 2002 VA examination for a medical opinion as to whether or not a CT scan of the chest disclosed the presence of asbestosis.  

A different VA examiner performed a review of the claims folder in January 2003.  It was noted that the Veteran's medical history remained the same and that he had no new symptoms and that nothing had changed since his last examination.  The Veteran again denied taking medications for his asbestos condition and was reportedly still smoking, as he had been since the age of 20.  The examiner reported that physical examination remained the same.  The diagnosis was history of asbestos exposure and a CT scan, which was done on July 12, 2002, showed diffuse, calcified pleural plaques consistent with asbestos exposure.  

Thereafter, the RO recharacterized the disability as bilateral pleural plaques due to asbestos exposure and assigned a 10 percent rating by analogy pursuant to DC 6833, also effective July 18, 2001.  The 10 percent rating was based on the PFT.  The Veteran did not perfect an appeal.  

In November 2004, the Veteran filed a claim for an increased rating for his respiratory disability.  He underwent VA examinations in January 2005, June 2006, and February 2007, which will be discussed in greater detail below.  The claim was initially denied and he appealed. 

In 2005, the Veteran filed a separate claim for service connection for COPD, which was denied and he appealed.  Ultimately, based, in part, on a February 2007 VA examination, the RO assigned a 60 percent rating for bilateral pleural plaques effective to November 30, 2004.  Shortly thereafter, he filed a claim for a total disability rating based on individual unemployability (TDIU).  In April 2007, he underwent a VA General Medical examination.  The examiner concluded that the Veteran had "no functional impairment due to service-connected bilateral pleural plaques.  Pleural plaques do not cause pulmonary symptoms.  His pulmonary symptoms are due to cardiomyopathy and COPD." 

In August 2007, the RO proposed to reduce the Veteran's service-connected respiratory disability from 60 percent to 0 percent on the basis that his symptomatology was not related to his service-connected disability.  The reduction was undertaken in a March 2008 rating decision and made effective to April 1, 2008.  The Veteran appealed the reduction. 

In February 2009, the Board denied the following claims: entitlement to a rating in excess of 60 percent for bilateral pleural plaques due to asbestos exposure for the period prior to April 1, 2008; entitlement to a compensable rating for bilateral pleural plaques due to asbestos exposure for the period since April 1, 2008; and entitlement to service connection for COPD, including as secondary to bilateral pleural plaques due to asbestos exposure.  The Board also found that the reduction of a 60 percent rating for bilateral pleural plaques due to asbestos exposure to a noncompensable (0 percent) rating effective April 1, 2008, was proper;

The Veteran appealed the Board's decision to the Court, but specifically stated that he was not appealing the issue of whether he was entitled to a rating in excess of 60 percent prior to April 1, 2008.  

The Court issued a Memorandum Decision in February 2011, noting that the Veteran had raised three arguments for the Court's consideration.  First, that VA repeatedly failed to provide an adequate medical opinion and, therefore, the Board erred in relying as it did on the cited medical opinions; second, that the Board's statement of reasons and bases were inadequate because it failed to explain its rejection of favorable medical evidence in the record and it failed to properly apply the principles set forth in Mittleider v. West, 11 Vet. App. 181 (1998); and, third, that the Board erred in failing to comply with 38 C.F.R. § 3.344 in view of the fact that a disability rating of at least 10 percent had been in place for seven years.  

The Court set aside the Board's February 2009 decision.  It agreed with the Secretary's concession that the Veteran's argument pertaining to 38 C.F.R. § 3.344 was correct such that remand was necessary for the Board to discuss its application to the reduction in rating.  The Board will do so below.  

The Court also determined that the Board's statement of reasons and bases were inadequate to reconcile the various VA medical examination reports.  More specifically, the Court determined that the question of whether the Veteran ever developed asbestosis appeared unsettled as the medical evidence of record on this point is "a confusing string of apparent contradictions."  The Court noted that there was no explanation as to what definition of "asbestosis" had been employed in the various medical reports.  It was not clear to the Court (on the basis of the definitions cited or any explanation in the record) how the Veteran could have asbestos-related plaques in his lungs and still not have asbestosis.  

The Court noted that some VA physicians seemed to make a distinction between the presence of plaques and asbestosis while other VA physicians seemed to equate the presence of plaques with asbestosis.  The Court also noted that one VA opinion seemed to indicate that the absence of a diagnosis of asbestosis negated the possibility that the Veteran's symptoms were attributable to his asbestos-related lung condition.  

The Court determined that whether the plethora of previous diagnoses of asbestosis constituted medical conclusions of lung disease resulting from asbestos-related plaques or merely the presence of plaques without accompanying lung disease seemed to matter a great deal.  The Court further determined that none of the medical examination reports and opinions addressed this confusion.  The Court concluded by finding that it was for the physicians to show, by reasoning from the data of record and using established medical principles, which can be supported with citations to medical literature, whether it is possible to separate the effects of the service-connected condition (bilateral pleural plaques) from the nonservice-connected condition (COPD).  

The claims were remanded back to the Board.  The Board thereafter sought an expert medical opinion to address the concerns raised in the Court's Memorandum decision.  The opinion sought was provided in January 2012 and will be discussed in greater detail below.  

Reduction of Pleural Plaques from 60% to Noncompensable

The Veteran contends that the reduction of his rating for bilateral pleural plaques due to asbestos exposure from 60 percent to zero percent, effective April 1, 2008, was improper because his asbestos-related respiratory disorder is severe in nature. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

After completing the predetermination procedures, VA must send the veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2011). 

In the present case, the October 2007 notice letter contained a rating decision reflecting a proposed reduction of the schedular rating for the Veteran's respiratory disability from 60 percent to a noncompensable rating.  In this October 2007 letter, he was notified of the proposed action, the reasons and bases therefore, and was given the required 60 days to present additional evidence and to request a hearing before the RO subsequently implemented the rating reduction in an March 2008 rating decision, effective April 1, 2008.  He was notified of the action taken and his appellate rights in a March 2008 letter, accompanying this rating decision.  As such, VA met the due process requirements under 38 C.F.R. §§ 3.105(e) and (i) (2011). 

The Board must now consider whether the reduction in rating was proper.  The criteria for a rating reduction is found in 38 C.F.R. § 3.344 (2011).  The law provides that, when a rating has continued for a long period at the same level (five years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  If the rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. §§ 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating. 

As noted above, the Veteran argued to the Court that the Board erred in its previous decision by failing to comply with 38 C.F.R. § 3.344.  The crux of the Veteran's argument is that a disability rating of at least 10 percent had been in place for seven years.  He hinges this argument on the assertion that the 10 percent rating in effect from July 18, 2001, continued as part of the 60 percent rating that was in effect until April 1, 2008.  

To establish effective dates, ratings are not determined by parceling out percentages from the whole percent in effect.  That is to say, the Board evaluates each rating as separate from any previous ratings to determine how long it had been in effect based on the effective dates instituted by the RO.  In light of the Court's Memorandum Decision, however, the Board will proceed on the basis that the Veteran's 10 percent rating had been in effect for over five years (July 18, 2001, until April 1, 2008).  

The Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421. 

Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011). 

The Board must consider the history of the Veteran's service-connected disability.  As noted above, pertinent private and VA medical evidence of record dated prior to the issuance of the February 2003 rating decision which recharacterized as bilateral pleural plaques due to asbestos exposure were noted.  It is important, however, to discuss other evidence of record dated between February 2003 and March 2008, when the rating decision in which the reduction in rating was effectuated was issued.  

The Veteran submitted the results of March 2003 PFTs undertaken at the Institute for Better Breathing.  The pulmonary function diagnoses were minimal obstructive airway disease and severe diffusion defect.  

The Veteran underwent a VA examination in January 2005, at which time his claims folder was available for review.  It was noted that he was making a claim for asbestosis-related pleural plaques.  He had not had a CT of the chest, but believed that prior chest x-ray showed this asbestosis-related condition.  He again denied taking any medication for any lung condition.  He reported shortness of breath and dyspnea on exertion.  He could walk approximately one half of a mile before developing symptoms.  In addition, he had chronic cough with productive sputum, usually whitish, associated with wheezing at times.  He denied any hemoptysis.  

The examiner reported that chest examination revealed no barrel shaped deformity and no accessory muscle use.  Lungs were clear.  It was noted that a CT scan of the chest without contrast and PFTs had been ordered.  The examiner, the same one who conducted the November 2002 VA examination, reported that the CT scan showed diffuse pleural plaques consistent with the diagnosis of asbestos exposure without evidence of asbestosis and that the PFT showed mild restrictive defect.  Under diagnosis, the examiner wrote "please see CT scan and PFT reports; a restrictive defect can occur with asbestos related lung disease."  

The Veteran underwent a VA examination in June 2006, at which time his claims folder and electronic records were reviewed.  The Veteran's exposure to asbestos during service was noted and he reported developing shortness of breath 25 years prior, which worsened with time.  The shortness of breath occurred with activity and he also described a chronic cough productive of clear mucus.  He had been noncompliant with recommended inhaler therapy.  

He denied being on oxygen therapy or CPAP mask and denied any recent treatment for pneumonia or bronchitis and a history of lung cancer or tuberculosis.  He reported fatigue two to three times a week, usually after exertion.  He also reported ongoing tobacco use and it was noted that he smoked one pack of cigarettes daily for the past 50 years.  

The examiner reported that a CT scan of the Veteran's lungs had been conducted in December 2003.  The Board acknowledges that this imaging report is not of record.  The examiner reported that the CT scan showed diffuse pleural plaques without evidence of asbestosis.  A chest x-ray and PFT were ordered.  The examiner noted that the June 2006 chest x-ray revealed bilateral calcified pleural plaques and that the June 2006 PFTs diagnosed mild restrictive defect; no bronchodilator response.  

The Veteran was diagnosed with no evidence of asbestosis and COPD.  The examiner determined that COPD was not related to asbestos exposure; that COPD was secondary to ongoing tobacco use; and that there was no evidence of asbestosis on previous CT scan.  

The Veteran submitted the results of private PFTs conducted in July 2006.  They show a pulmonary function diagnosis of moderately severe obstructive airways disease.  

The Veteran underwent a VA examination in February 2007, at which time his claims folder was not available but electronic records were reviewed.  He reported smoking three to four cigarettes a day for many years and had been smoking for 50 years.  The examiner incorrectly noted that the Veteran was service-connected for asbestosis.  Imaging data, to include a December 2003 CT scan and a June 2006 chest x-ray, was included.  

The examiner reported that the December 2003 CT showed diffuse pleural plaques consistent with diagnosis of asbestos exposure without evidence of asbestosis and that the June 2006 chest x-ray showed bilateral stable pleural plaques consistent with prior asbestos exposure; these were most prominent in both midchest levels; heart and mediastinum are normal in size; there are no pleural effusions; there are no new parenchymal opacities.  

The examiner also noted that February 2007 PFTs and DLCO showed normal spirometry, lung volume studies; no bronchodilator response; moderate reduction of diffusing capacity.  The Veteran was diagnosed with asbestosis and the examiner noted that he had residuals as above.  

In March 2007, the RO increased the rating assigned for service-connected bilateral pleural plaques to 60 percent, effective November 30, 2004.

As noted above, the Veteran almost immediately filed a claim for entitlement to a TDIU.  The RO scheduled him for a VA general medical examination in conjunction with this claim.  The same VA examiner who conducted the February 2007 VA examination performed the general medical examination in April 2007.  This time, both the Veteran's electronic medical records and claims folder were available for review, but the examination encompassed disabilities other than the Veteran's service-connected respiratory disorder, to include cardiomyopathy and COPD.  

The VA examiner again reported on the findings of the December 2003 CT scan of the chest and the June 2006 chest x-ray.  The examiner also reported on a January 2005 PFT report, which contained an interpretation of mild restrictive defect and no bronchodilator response.  The diagnosis was asbestosis and COPD.  The examiner further noted that the Veteran had no functional impairment due to his service-connected bilateral pleural plaques, that pleural plaques did not cause pulmonary symptoms, and that the pulmonary symptoms were due to cardiomyopathy and COPD.  

In August 2007, based on the examiner's findings in April 2007, the RO proposed to reduce the 60 percent rating for bilateral pleural plaques to zero percent.  The Veteran thereafter submitted a December 2007 letter from a private physician who reported that the Veteran had been under his care since April 2002 and had last been seen in December 2007.  The physician indicated that the Veteran was being treated for advanced COPD, pulmonary and pleural asbestosis.  It was his opinion that the present pulmonary illnesses were more likely than not caused by exposure to asbestos in service.  

The RO obtained a VA medical opinion in March 2008.  The examiner reported reviewing the claims folder and provided diagnoses of COPD and pleural plaques related to asbestos exposure.  The examiner determined that COPD was caused by the Veteran's extensive history of tobacco use and that COPD was not caused by asbestos exposure.  The examiner indicated that previous CT scans of the chest dating as far back as December 2002 to the current high resolution CT scan done in February 2008 revealed bilateral calcified pleural plaques.  

The examiner found no parenchymal lung disease to indicate asbestosis, but did note the presence of some emphysematous changes consistent with COPD.  The examiner reported that there was no evidence for asbestosis and that the Veteran's COPD was caused by smoking and not related to asbestos exposure.  In March 2008, the RO reduced the rating from 60 to zero percent.

As noted above, the Board subsequently adjudicated the issue of whether the reduction of a 60 percent rating for bilateral pleural plaques due to asbestos exposure to a noncompensable (0 percent) rating effective April 1, 2008, was proper.  The Board determined the reduction was proper in a February 2009 decision that was set aside by the Court.  

The details of the Court's February 2011 Memorandum Decision have been discussed above.  In addition to the points raised that were discussed above, the Court also took issue with the Board limiting its discussion of the examinations undertaken after the Veteran filed his claim for an increased rating in November 2004 and found that if there was an inconsistency in terminology among the various reports, the Board should have explained or sought clarification.  

As a result, the Court agreed with the Veteran's argument that the VA examination reports were inadequate to support the Board's reasons and bases because they were "mere conclusions without any supporting rationale."  The Court determined that the unsupported assertions of individual physicians were entitled to no probative weight.

In light of the Court's findings, the Board obtained an expert medical opinion from Dr. J.C., Chief of the Pulmonary Section at the Birmingham VA Medical Center, in January 2012.  The pulmonologist was asked to review the Veteran's claims folder and express an opinion on the following questions.

The specialist was first asked to address what the medically acceptable definition of asbestosis is.  Dr. C. responded that asbestosis was an interstitial lung disease due to asbestos exposure and that manifestations were characteristic findings on chest x-ray or CT and restrictive lung disease in the setting of previous asbestos exposure.  

The specialist was then asked to review the evidence and state whether the Veteran had asbestosis.  Dr. C. responded that it was more likely than not that the Veteran did not have asbestosis.  Dr. C. acknowledged that the Veteran had a significant asbestos exposure, based on occupational history and the presence of pleural plaques.  However, chest CT from February 2008 did not show parenchymal lung disease consistent with asbestosis and pulmonary function testing from February 2007 did not show a reduction in total lung capacity, as would be seen with asbestosis.  Dr. C. acknowledged that the CT did show some septal thickening, but when all data is taken into consideration, he did not believe the Veteran had asbestosis.  

Since the specialist determined that the Veteran did not have asbestosis, he was asked to provide information as to how the Veteran could have asbestos-related plaques in his lungs but not have asbestosis; and to discuss whether the previous diagnoses of asbestosis constituted medical conclusions of lung disease resulting from asbestos-related plaques or merely the presence of plaques without accompanying lung disease.  

In responding to the first part, Dr. C. reported that pleural plaque formation due to asbestos exposure was entirely independent of development of asbestosis and that pleural plaques were good indicators of asbestos exposure and they could exist without concomitant asbestosis.  In responding to the second part, Dr. C. reported that most likely, the reviewers were stating that the Veteran had a lung disease (pleural plaques) due to asbestos exposure; however, asbestosis was a specific diagnosis of interstitial lung disease due to asbestos exposure and not just a general description of any lung disease due to asbestos exposure.  

Lastly, the specialist was asked whether it was possible to separate the effects/manifestations of the service-connected condition (bilateral pleural plaques) from the nonservice-connected condition (COPD).  Dr. C. reported that pleural plaques by themselves generally did not cause shortness of breath, while COPD does.  Dr. C. determined that the Veteran's abnormalities on pulmonary function testing and symptoms of dyspnea were mostly likely due primarily to COPD (emphysema).  He concluded by stating that asbestos exposure does not cause COPD.  

The Board has now addressed the history of the Veteran's service-connected respiratory disability in detail.  It notes that the 60 percent rating that the Veteran seeks to have restored was awarded based on a February 2007 VA examination that revealed a DLCO (SB) of 48.6 percent predicted with regard to a diagnosis of asbestosis.  Only a diagnosis of asbestosis was provided, however, without consideration of the previously diagnosed COPD.  See private April 2002 chest X-ray (diagnosis of COPD); June 2002 VA examination report (diagnosis of COPD).  As the February 2007 examination contemplated asbestosis only, and not the Veteran's COPD, the decreased lung capacity demonstrated was attributed to his service-connected disability.  Thus, as his DLCO (SB) was between the ranges of 40 to 55 percent predicted, he was assigned a 60 percent rating pursuant to DC 6833. 

However, the February 2007 VA examination findings (which formed the basis for the 60 percent rating) were inconsistent with the history as reported by the VA examiner.  Specifically, although the examiner diagnosed asbestosis only, he cited a December 2003 CT scan of the chest showing diffuse pleural plaques consistent with diagnosis of asbestos exposure without evidence of asbestosis.  The examiner further referenced a June 2006 chest X-ray that showed bilateral stable pleural plaques consistent with prior asbestos exposure without new parenchymal opacities.  Therefore, the grant of a 60 percent rating was based on an inconsistent examination.  

The Board also notes that the Veteran had not been conclusively diagnosed with asbestosis at any time prior to February 2007 and that the RO incorrectly found that he had been diagnosed with asbestosis at the time of the June 2002 VA examination.  See private April 2002 chest X-ray (diagnosis of COPD; no focal infiltrates; suggestion of underlying pleural plaques bilaterally; follow up CT recommended because there were no prior films for comparison); June 2002 VA examination report (diagnosis of COPD; in reference to whether the Veteran had asbestosis, diagnosis would be given after reviewing the x-ray and CAT scan report); November 2002 VA examination report (diagnosis: mild obstructive lung disease; could not comment on the presence of asbestosis without CT scan); January 2003 VA examination report (diagnosis: history of asbestos exposure); private March 2003 PFT (diagnoses: minimal obstructive airway disease; severe diffusion defect).  

The Board's determination that the grant of a 60 percent rating was based on an inconsistent examination is also supported by evidence of record dated after the February 2007 VA examination, namely the findings at an April 2007 VA examination, which was scheduled in conjunction with the Veteran's claim for a TDIU and which was available to the RO prior to the issuance of the March 2008 rating decision that effectuated the reduction.  

According to the April 2007 VA examination, although similar pulmonary pathology was shown, the VA examiner specifically addressed both the Veteran's respiratory diagnoses (to include a diagnosis of asbestosis) and opined that he had "no functional impairment due to service-connected bilateral pleural plaques."  Rather, the examiner concluded that the Veteran's pulmonary symptoms were due to nonservice-connected disabilities of cardiomyopathy and COPD.  

As all of his pulmonary function limitations, including the DLCO (SB) results demonstrated in February 2007, were found attributable to cardiomyopathy and COPD, for which service connection was not in effect, rather than to his service-connected disability, the RO proposed to reduce his rating to a noncompensable rating. 

The Board acknowledges the December 2007 letter written by the Veteran's private physician in response to the proposed reduction.  Dr. P reported that the Veteran had been under his care since April 2002 and had last been seen in December 2007.  Dr. P. indicated that the Veteran was being treated for advanced COPD, pulmonary and pleural asbestosis and that it was his opinion that the present pulmonary illnesses were more likely than not caused by exposure to asbestos in service.  

However, the RO thereafter requested another VA opinion, which was obtained in March 2008.  The VA staff pulmonologist who provided the opinion indicated that the Veteran had two pulmonary conditions, namely COPD and pleural plaques related to asbestos exposure.  The pulmonologist determined that COPD was caused by the Veteran's extensive history of tobacco use and not by asbestos exposure.  

The examiner indicated that previous CT scans of the chest dating as far back as December 2002 to the current high resolution CT scan done in February 2008 revealed bilateral calcified pleural plaques.  The examiner found no parenchymal lung disease to indicate asbestosis, but did note the presence of some emphysematous changes consistent with COPD.  The examiner reported that there was no evidence for asbestosis and that the Veteran's COPD was caused by smoking and not related to asbestos exposure.  

A reasonable reading of the March 2008 opinion, in light of the April 2007 VA examination report, is that the respiratory impairment demonstrated at the time of the February 2007 VA examination was related to a nonservice-connected disorder (COPD), and not to service-connected pleural plaques.  

The Board attaches greater probative weight to the March 2008 opinion than to the December 2007 opinion provided by Dr. P. because the VA pulmonologist provided a detailed rationale in support of her opinion, with reliance on previous chest CT scans of record dated between December 2002 and February 2008, whereas Dr. P. did not.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The March 2008 VA opinion was based on imaging reports specific to the Veteran.  

It is also reasonable to infer from the probative March 2008 opinion that the respiratory impairment demonstrated in reports pre-dating the February 2007 examination were also related to a nonservice-connected disorder (COPD), and not to service-connected pleural plaques.  The Board reiterates that asbestosis was never conclusively established prior to February 2007 and that the March 2008 examiner specifically noted the absence of parenchymal lung disease that would indicate asbestosis on CT scans dated between December 2002 and February 2008.  

For these reasons, the Board finds that the April 2007 VA examination provided an incomplete and inaccurate picture of the Veteran's respiratory disabilities (both service-connected and nonservice-connected).  Given the foregoing, it cannot be said that there was improvement of the Veteran's service-connected disability of bilateral pleural plaques due to asbestos exposure because the manifestations on pulmonary function testing during the timeframe in question were unrelated to that disability, as clarified by the April 2007 and March 2008 VA examiners regarding the Veteran's symptomatology.  

This finding is further supported by the January 2012 specialist's opinion, who determined that it was more likely than not that the Veteran did not have asbestosis with an explanation that pleural plaques can form (as a result of exposure to asbestos) independently of developing asbestosis, which was a specific diagnosis of interstitial lung disease.  

With regard to the Veteran's assertions that his service-connected disability had not improved, the Board recognizes that he is competent to report the symptomatology he experienced as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to attribute such symptomatology to any of his diagnosed respiratory disorders, to include the service-connected bilateral pleural plaques due to asbestos exposure and/or the nonservice-connected COPD.  

He is also not competent to provide a diagnosis of asbestosis, as this is a disability that originates internally and involves processes that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).   

In addition, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

As instructed in 38 C.F.R. § 3.344, the Board has considered the entire record and finds that the April 2007 and March 2008 examinations are full and complete.  They also provide the most accurate assessment of the Veteran's service-connected bilateral pleural plaques due to asbestos exposure, namely that this service-connected disability did not result in any functional impairment.  In fact, it was the February 2007 VA examination on which the 60 percent rating was based that was not full and complete, because it did not make a distinction between service-connected and nonservice-connected symptomatology.  These determinations are further supported by the specialist's opinion obtained in January 2012 and discussed in more detail above.  

Based on the foregoing, the Board finds that the evidence supports reducing the Veteran's rating for service-connected bilateral pleural plaques due to asbestos exposure from 60 percent to a noncompensable (0 percent) rating, as implemented in the March 2008 rating decision.  

Increased Rating for Pleural Plaques since April 2008

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

The Veteran seeks the assignment of a compensable rating for service-connected bilateral pleural plaques due to asbestos exposure as of April 1, 2008.  As noted above, the disability is currently evaluated by analogy pursuant to DC 6833, which provides the criteria for asbestosis.  In order to merit a 10 percent rating, the General Rating Formula for Interstitial Lung Disease requires FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  

For essentially the same reasons discussed above in reference to the reduction of the Veteran's disability from 60 to zero percent, the Board finds that a compensable rating for the Veteran's service-connected bilateral pleural plaques due to asbestos exposure since April 2008 is not warranted.  To that end, the Board emphasizes that the competent evidence of record supports a finding that his service-connected respiratory disability results in no functional limitation. 

Focusing again on the April 2007 VA examination, a history of COPD related to smoking was noted.  The Veteran denied hemoptysis, fever, shill, weight loss, or the need for oxygen.  A prior CT scan of the chest reportedly showed diffuse pleural plaques consistent with a diagnosis of asbestos exposure without evidence of asbestosis.  There was no evidence of lesions within the lungs. A later chest X-ray reportedly showed bilateral stable pleural plaques consistent with prior asbestosis exposure but no new parenchymal opacities.  Pulmonary function testing showed a mild restrictive defect.  

After a physical examination, the examiner concluded that the Veteran had "no functional impairment due to service-connected bilateral pleural plaques.  Pleural plaques do not cause pulmonary symptoms.  His pulmonary symptoms are due to cardiomyopathy and COPD."  This determination is afforded high probative value because the examiner provided an opinion based on diagnostic testing specific to the Veteran.  See Prejean, 13 Vet. App. at 448-9.  

This finding is supported by a March 2008 opinion specifically undertaken to address whether the Veteran's pulmonary symptomatology was attributable to his service-connected disability or a nonservice-connected disorder.  The pulmonary specialist acknowledged evidence of bilateral calcified pleural plaques but stressed that there was no parenchymal lung disease to indicate asbestosis, no evidence of asbestosis, and that the underlying lung disorder of COPD was not related to asbestosis.  This opinion is also afforded high probative value because it, too, provided an opinion based on diagnostic testing specific to the Veteran. 

Both findings are also supported by the January 2012 specialist's opinion, specifically obtained to address discrepancies noted by the Court in its Memorandum Decision.  As noted above, the specialist referenced pulmonary function testing from February 2007 that did not show a reduction in total lung capacity, as would be seen with asbestosis, and a February 2008 chest CT scan, which did not show parenchymal lung disease consistent with asbestosis, in concluding that the Veteran did not have asbestosis.  

The specialist also provided an explanation as to how the Veteran could have asbestos-related plaques in his lungs but not have asbestosis, namely that pleural plaque formation due to asbestos exposure is entirely independent of development of asbestosis and that pleural plaques are good indicators of asbestos exposure but can exist without concomitant asbestosis.  Lastly, the specialist reported that pleural plaques by themselves generally do not cause shortness of breath, while COPD does, such that the Veteran's abnormalities on pulmonary function testing and symptoms of dyspnea were mostly likely due primarily to COPD (emphysema).  This opinion is afforded high probative value for the same reasons as the April 2007 and March 2008 opinions. 

These three physicians, by reasoning from the data of record specific to the Veteran and using established medical principals, each distinguished between the symptoms attributable to service-connected pleural plaques and the symptoms attributable to nonservice-connected COPD.  As such, they each made clear that the COPD symptomatology, to include shortness of breath/dyspnea, cannot be considered in rating the Veteran's service-connected disability, which does not result in any functional impairment, because pleural plaques do not cause pulmonary symptoms.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when competent medical opinion distinguish symptoms that are attributable to service-related causes from those that are not, VA need not presume that all symptoms in question are related to service).  

As the evidence does not show any current functional impairment associated with a service-connected respiratory disability, the Board finds that a compensable rating since April 2008 is not warranted for bilateral pleural plaques. 

Service Connection for COPD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran seeks entitlement to service-connection for COPD, which he contends is secondary to his service-connected asbestos-related disability of bilateral pleural plaques.  He testified about the symptomatology associated with his respiratory disorders and reported receiving both private and VA treatment for his breathing problems.  The Veteran also testified that he was on medication, including inhalers and steroid injections, but not oxygen, and indicated that he became short of breath when walking, raking leaves, or shoveling snow, and that his breathing was particularly bad in the extreme cold and extreme heat.  He testified smoking about 50 packs of cigarettes a year.

Service treatment records are negative for complaints of or treatment for respiratory symptomatology.  X-rays of the chest taken in July 1953, August 1954, and October 1954 revealed essentially negative findings of the chest and clinical evaluation of the Veteran's lungs and chest was normal at the time of his May 1956 separation examination.  As exposure to asbestos during service has been conceded, however, he has one of the elements required to substantiate a claim for service connection, namely medical evidence of an in-service injury.  

The Veteran also has another element required to substantiate a claim for service connection since the post-service medical evidence of record documents a current diagnosis of COPD, first noted at the time of the June 2002 VA examination.  The question to be resolved in this case, therefore, is the etiology of the Veteran's COPD.  

At this juncture, the Board notes that the Veteran has never reported continuous respiratory symptoms since service.  In fact, he did not report any complaints related to his respiratory functioning at the time of an August 1964 VA examination, conducted approximately eight years after his discharge from service.  And at the time of that examination, chest x-ray showed that his heart and lungs were within normal limits; examination of the respiratory system showed resonance to percussion and no cough or rales; and no diagnosis relevant to the Veteran's respiratory system was made.  

In addition, during those VA examinations in which the Veteran reported a history related to symptomatology, he indicated that he had had symptoms since approximately the early 1980s.  See June 2002 VA examination report (history of emphysema for the last 15 to 20 years; 2002 minus 20 = 1982); June 2006 VA examination report (developed shortness of breath 25 years prior; 2006 minus 25 = 1981).  

In addition to the absence of continuity of symptomatology, there are no probative medical opinions linking his COPD to service.  The Board acknowledges the December 2007 opinion provided by Dr. P., who reported that the Veteran's pulmonary illnesses of advanced COPD, pulmonary and pleural asbestosis, were more likely than not caused by exposure to asbestos in service, and the January 2012 opinion provided by the pulmonary specialist, who stated that asbestos exposure does not cause COPD, were not supported by any rationale.  Therefore, neither is afforded any probative value as they relate to the issue of whether service connection is warranted for COPD.  

The Board has also considered the opinions provided by the June 2006 and March 2008 VA examiners.  The former determined that COPD was not related to asbestos exposure; that COPD was secondary to ongoing tobacco use; and that there was no evidence of asbestosis on previous CT scan.  The latter determined that COPD was caused by the Veteran's extensive history of tobacco use and not by his exposure to asbestos.  Both these opinions were based on review of CT imaging reports specific to the Veteran as well as the Veteran's reported history of smoking.  As such, they are both afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  Given those opinions, service connection on a direct basis for COPD is not warranted.  See 38 C.F.R. § 3.303.  

Service connection is also not warranted for COPD on a secondary basis.  The Veteran is service-connected for bilateral pleural plaques due to asbestos exposure.  It has firmly been established that the Veteran's presumed exposure to asbestos during service resulted in the development of these pleural plaques.  As noted above, however, there are several probative medical opinions of record that have determined that COPD is not the result of the Veteran's exposure to asbestos.  See VA examination reports dated June 2006 and March 2008.  

In addition, the pulmonary specialist explained that asbestos exposure does not cause COPD.  See January 2012 opinion.  If asbestos exposure resulted in pleural plaques, but not COPD, then it cannot be said that the COPD is proximately due to or the result of the bilateral pleural plaques for which the Veteran is service-connected.   

Similarly, there is no evidence that the Veteran's service-connected bilateral pleural plaques aggravated his COPD.  The examiner who conducted the April 2007 VA examination clearly determined that the Veteran had no functional impairment due to his service-connected disability and that pleural plaques do not cause pulmonary symptoms.  

This finding is supported by the opinion provided in January 2012 by the pulmonary specialist, who clearly noted that pleural plaques do not cause shortness of breath, while COPD does.  If pleural plaques do not cause pulmonary symptoms, to include shortness of breath, and those pulmonary symptoms are only attributable to the diagnosed COPD, it cannot be said that they have aggravated the COPD.  For both these reasons, service connection is also not warranted on a secondary basis.  

In the absence of probative evidence establishing an etiological relationship between the Veteran's COPD and service, or his COPD and the service-connected bilateral pleural plaques, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO provided the Veteran pre-adjudication notice concerning his claim for an increased rating for bilateral pleural plaques in a December 2004 letter.  He was provided notice specific to his claim for service connection for COPD in a January 2006 letter.  Additional notice was sent by better dated March 2006.  The claims were readjudicated in a June 2006 statement of the case and a January 2007 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

While the Board acknowledges that the Veteran did not receive a notice letter, per se, on the issue of reduction of his service connected bilateral pleural plaques, the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  Specifically, he was given notice of a proposed rating in October 2007, told that he could request a pre-determination hearing, and was provided sufficient opportunity to present additional argument and evidence in opposition to the proposed action.  Thus, he was notified of the necessary information to substantiate his claim for reinstating his rating. 

The Veteran was given further notice and a meaningful opportunity to participate effectively in the processing of his claim after the reduction was effectuated by rating decision and notification letter dated in March 2008.  Therefore, the Board finds that the compliance provisions of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 satisfy due process requirements. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence, to include private treatment records; afforded him physical examinations; obtained medical opinions as to the nature of his disabilities; and afforded him the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and he has not contended otherwise.  Moreover, the record shows that he was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 


ORDER

Restoration of a 60 percent rating for bilateral pleural plaques due to asbestos exposure effective April 1, 2008, is denied. 

A compensable rating for bilateral pleural plaques due to asbestos exposure for the period since April 1, 2008, is denied. 

Service connection for COPD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


